           Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 1 of 18

                                                                           II~• • .l • '
                                                                          OISTf.:.         .... ~::T
                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF VERMONT                     2020 rt1 Y29 PM 2: 17
A.M., by and through his parents and natural            )
guardians, Christopher Messineo and Jill Messineo;      )                 CY_
E.M., by and through her parents and natural            )
guardians, Christopher Messineo and Jill Messineo;      )
CHRISTOPHER MESSINEO, individually;                     )
JILL MESSINEO, individually; A.S., by and through       )
her parents and natural guardians, Russell Senesac      )
and Selena Senesac; RUSSELL SENESAC,                    )
individually; SELENA SENESAC, individually;             )
A.H., by and through her parents and natural            )
guardians, James Hester and Darlene Hester; JAMES       )
HESTER, individually; DARLENE HESTER,                   )
individually; and the ROMAN CATHOLIC                    )
DIOCESE OF BURLINGTON, VERMONT,                         )
                                                        )
      Plaintiffs,                                       )
                                                        )
      V.                                                )      Case No. 2:19-cv-15
                                                        )
DANIEL M. FRENCH, in his official capacity              )
as Secretary of the Vermont Agency of Education,        )
                                                        )
      Defendant.                                        )

                      OPINION AND ORDER
    DENYING PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                            (Doc. 74)
      Minor plaintiffs A.M. and E.M., their parents Christopher Messineo and Jill
Messineo, minor plaintiff A.S., her parents Russell Senesac and Selena Senesac, minor
plaintiff A.H., her parents James Hester and Darlene Hester, and the Roman Catholic
Diocese of Burlington, Vermont (collectively, "Plaintiffs") bring this action against
Defendant Daniel M. French ("Defendant") in his official capacity as Secretary of the
Vermont Agency of Education, alleging that the State of Vermont's Dual Enrollment
Program (the "DEP") for high school students incorporates religion-based eligibility
          Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 2 of 18




criteria that violate Plaintiffs' constitutional rights under the First and Fourteenth
Amendments.
       Pending before the court is Plaintiffs' March 20, 2020 motion for a preliminary
injunction, seeking to enjoin Defendant from enforcing the eligibility criteria of the DEP
and further seeking to require Defendant to allow Rice Memorial High School ("RMHS")
and A.H to participate in the DEP notwithstanding their present inability to satisfy its
requirements. (Doc. 74.) On April 10, 2020, Defendant opposed the motion, and on April
24, 2020, Plaintiffs filed a reply. The court heard oral argument on May 11, 2020.
       Plaintiffs are represented by Christiana M. Holcomb, Esq., David A. Cortman,
Esq., Gregory S. Baylor, Esq., Paul D. Schmitt, Esq., Ryan J. Tucker, Esq., and Thomas
E. McCormick, Esq. Defendant is represented by Assistant Attorney General Jon T.
Alexander.
I.     The Vermont Statutory Framework.
       Vermont law creates a "Town Tuition Program" 1 that provides tuition vouchers to
students who live in towns without a public school so that those students can obtain a
publicly funded education at a public school in another district or at an approved
independent school. To become an approved independent school, the school must: (1)
offer elementary or secondary education; (2) provide a prescribed minimum course of
study; and (3) "substantially" comply with Vermont Board of Education rules for
approved independent schools. See 16 V.S.A. § 166(b). The Vermont Board of Education
rules "must at a minimum require that the school have the resources required to meet its
stated objectives, including financial capacity, faculty who are qualified by training and
experience in the areas in which they are assigned, and physical facilities and special
services that are in accordance with any State or federal law or regulation." Id.
       The DEP enables eligible high school students to take college classes, at public
expense, from certain public or private postsecondary institutions. The DEP is part of



1
 Although Defendant challenges the court's reference to a "Town Tuition Program," this term is
used merely as a convenient shorthand for the statutory scheme set forth at 16 V.S.A. § 822.
                                               2
          Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 3 of 18




Vermont's Flexible Pathways Initiative, enacted by the Vermont Legislature with the
following objectives:
       ( 1) to encourage and support the creativity of school districts as they
           develop and expand high-quality educational experiences that are an
           integral part of secondary education in the evolving 21st Century
           classroom;
       (2) to promote opportunities for Vermont students to achieve postsecondary
           readiness through high-quality educational experiences that
           acknowledge individual goals, learning styles, and abilities; and
       (3) to increase the rates of secondary school completion and postsecondary
           continuation in Vermont.
Id. § 941(a).
       In order to participate in the DEP, a high school student must satisfy the following
requirements:
       (1) A Vermont resident who has completed grade [ten] but has not received
           a high school diploma is eligible to participate in the Program if:
                (A) the student:
                       (i) is enrolled in:
                               (I) a Vermont public school, including a Vermont
                                    career technical center;
                               (II) a public school in another state or an approved
                                    independent school that is designated as the public
                                    secondary school for the student's district of
                                    residence; or
                               (Ill) an approved independent school in Vermont to
                                    which the student's district of residence pays
                                    publicly funded tuition on behalf of the student;
                       (ii) is assigned to a public school through the High School
                             Completion Program; or
                       ( iii) is a home study student;
                (B) dual enrollment is an element included within the student's
                    personalized learning plan; and
                (C) the secondary school and the postsecondary institution have
                     determined that the student is sufficiently prepared to succeed in
                     a dual enrollment course, which can be determined in part by the


                                                3
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 4 of 18




                  assessment tool or tools identified by the participating
                  postsecondary institution.
Id. § 944(b )( 1) (the "DEP Eligibility Requirements").
II.    Chittenden Town and its Progeny.
       The Vermont Supreme Court has described the Town Tuition Program as "quite
simple." Chittenden Town Sch. Dist. v. Dep 't of Educ. (Chittenden Town), 73 8 A.2d 539,
544 (Vt. 1999). If a town school district "provides elementary education, it is required to
provide secondary education." Id. (citing 16 V.S.A. § 822(a)). A town "has a number of
options in meeting this obligation. The two main ones are to maintain a public high
school or to pay tuition 'to an approved public or independent high school, to be selected
by the parents or guardians of the pupil, within or without the state."' Id. (footnote
omitted) (quoting 16 V.S.A. § 822(a)-(b)). As the Vermont Supreme Court has observed,
"[n]either the [Town Tuition Program] statute nor the rules deal with sectarian education"
and "neither the statute nor the rules deal with the religious part of the curriculum of a
sectarian school." Id. at 545. There is thus "no limit on the quantity and nature of
sectarian subjects" nor is there any requirement that "sectarian education be separated
from secular education. It is [therefore] entirely possible that the majority of the
education in an approved independent school will be in religious tenets and doctrine." Id.
(footnote omitted).
       In Chittenden Town, the Vermont Supreme Court "consider[ed] the constitutional
implications of the Vermont statutes authorizing school districts to provide high school
education to their students by paying tuition for nonpublic schools selected by their
parents." Id. at 541 (citing 16 V.S.A. §§ 822, 824). Having concluded in a prior case that
"the Establishment Clause of the United States Constitution was not an impediment to the
reimbursement at public expense of tuition paid to a sectarian school[,]" the Vermont
Supreme Court addressed only "whether the tuition reimbursement scheme transgresses
the Compelled Support Clause of the Vermont Constitution, Vt. Const. ch. I, art. 3, which
speaks not to establishment of religion but to state support of religious worship." 738
A.2d at 541. Holding "that a school district violates Chapter I, Article 3 [of Vermont's

                                              4
            Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 5 of 18




Constitution] when it reimburses tuition for a sectarian school under [16 V.S.A.] § 822 in
the absence of adequate safeguards against the use of such funds for religious worship[,]"
id. at 541-42, the court observed that "Article 3 is not offended ... unless the compelled
support is for the 'worship' itself." Id. at 550. As a result, the constitutional defect to be
remedied in Vermont's tuition reimbursement scheme was only the absence of
"restrictions that prevent the use of public money to fund religious education." Id. at 562.
          The Vermont Supreme Court has cautioned that Chittenden Town is a "narrow
ruling" whose "most critical lesson ... is that the fact that the recipient of government
support is a religious organization is not itself determinative ... whether the funds are
used to support religious worship is the critical question." Taylor v. Town of Cabot, 2017
VT 92,123, 178 A.3d 313, 320, 205 Vt. 586, 597-98 (citation omitted).
          Although Plaintiffs do not challenge the eligibility criteria for the Town Tuition
Program, they "challenge the use of those criteria in operating the quite distinct [DEP.]"
(Doc. 66 at 5, 122.) They claim the State of Vermont has created restrictions on which
students may participate in the DEP that impose a burden on the free exercise of religion
that is both unnecessary and unconstitutional. Plaintiffs assert no claims against their
respective local school districts, although they concede that it is the local school district
that makes the initial determination as to whether a high school student's education will
be "publicly funded."
III.      Findings of Fact.
          The court makes the following factual findings by a preponderance of the
evidence:
       1. RMHS is a ministry of Plaintiff the Roman Catholic Diocese of Burlington,
          Vermont that offers religious education as well as general studies to high school
          students. Students may attend RMHS regardless of whether they or their parents
          are of the Catholic faith. The Vermont Board of Education has approved RMHS as
          an independent school.
       2. According to RMHS, more than one third of families who send their children to
          RMHS receive scholarship assistance.
       3. RMHS seeks to permit otherwise qualified students to take college courses
          through the DEP.

                                                5
      Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 6 of 18




4. RMHS did not timely apply to participate in the DEP for the 2019-20 school year.
   Had it timely applied, its application would have been denied for any student
   whose tuition was not publicly funded by his or her local school district.
5. Plaintiff A.H. is a junior at RMHS who lives with her parents, Plaintiffs James and
   Darlene Hester (collectively, the "Hester Plaintiffs"), in South Hero, Vermont,
   which is part of the Grand Isle Supervisory Union School District ("GISUSD").
   The GISUSD offers an elementary school education but does not have a public
   high school. It therefore pays tuition to other public high schools or approved
   independent schools on behalf of its high school students.
6. James and Darlene Hester exercise their religion by sending A.H. to RMHS, and
   A.H. exercises her religion by attending RMHS.
7. A.H.' s parents cannot afford to pay for college courses in addition to the tuition
   they pay for A.H. to attend RMHS.
8. A.H. is sufficiently prepared to succeed in a dual enrollment course and is
   interested in taking science courses at the University of Vermont. A.H. timely
   applied to the GISUSD for funding of her RMHS tuition in order to enroll,
   through the DEP, in a summer course offered by the University of Vermont in
   hopes of obtaining college credit before she submits applications to colleges and
   universities this fall.
9. The GISUSD denied A.H.'s request for public funding of her education at RMHS
   on February 25, 2020. In doing so, it provided the following explanation:
   "Unfortunately [RMHS] is a religious school for which we do not pay tuition."
   (Doc. 74-16 at 2.) The Hester Plaintiffs did not pursue an administrative appeal of
   the GISUSD's decision. As a result, A.H.'s education at RMHS is not "publicly
   funded."
10. Defendant does not control the determinations made by local school districts
    regarding whether to fund an independent high school that is "approved" by the
    State Board of Education pursuant to 16 V.S.A. § 166(b).
11. Defendant concedes that a Vermont school district may lawfully provide public
    funding for education at an approved independent school that offers a religious
    education subject to compliance with applicable law.
12. Defendant further acknowledges that "if [a] student does apply to the local district
    for tuition payment to the private school, even if it is a religious school, and the
    district agrees and pays that, that would mean that the student at the private
    religious school meets the publicly funded tuition requirement and therefore would
    meet that eligibility requirement of ... the [DEP] statute." (Doc. 84 at 27:16-22.)
13. The court has previously found the DEP is facially neutral because it contains no
    reference, direct or indirect, to religion, religious institutions, or the exercise of
    religion in its text. Plaintiffs contest this determination but do not point to any

                                           6
          Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 7 of 18




       provision of the DEP that, on its face, discriminates against participants based
       upon their religion, their religious affiliation, or their exercise of religion.
    14. Plaintiffs have likewise proffered no evidence to support their argument that the
        Vermont Legislature was motivated by an intent to discriminate against religious
        exercise in enacting the DEP.
    15. The State's DEP Manual for 2019-20 provides that DEP participation is available
        to a student who is "enrolled in an approved independent school in Vermont to
        which the student's district of residence pays publicly-funded tuition on behalf of
        the student" without reference to the religious or secular nature of the school.
        (Doc. 74-6 at 11.)
    16. Tuition for the DEP is paid directly to postsecondary institutions rather than to a
        participating student's high school. Postsecondary institutions are eligible to
        participate regardless of whether they are secular or religious. 2
    17. Defendant proffers evidence that "at least [twenty-two] different independent
        secondary schools that have an apparent or declared religious affiliation" located
        both within and outside of Vermont have received public tuition funds from "at
        least [thirty-three] separate Vermont school districts" since 2001. (Doc. 74-13 at
        4.) Plaintiffs have not rebutted this evidence.
    18. Participation in the DEP is denied to any student whose education is not publicly
        funded or who is not a home study student regardless of whether the student
        receives a religious education.
    19. Plaintiffs cite no evidence in support of their claim that "[o]therwise eligible high
        school students who attend private religious schools are excluded from
        participating in [the DEP] solely because of the religious character of their
        schools." (Doc. 66 at 9, ,i 49.)
    20. Plaintiffs proffer evidence that a DEP coordinator has, at times, provided incorrect
        guidance regarding the DEP Eligibility Requirements:
           a. In a December 31, 2015 email to a college administrator, the coordinator
              wrote that "[ s]tudents at a Christian or parochial school or privately funded
              students are not eligible for Dual Enrollment" and "the student would need
              to be unenrolled at the Christian/parochial school and be enrolled in a
              publicly funded school if they wanted to participate in dual enrollment."
              (Doc. 74-3 at 7.)
           b. In response to an inquiry from a parent in May 2016, the DEP coordinator
              advised: "The law does not provide dual enrollment to Christian/parochial


2
  For example, Saint Michael's College is a postsecondary institution with a religious affiliation
that participates in the DEP and offers courses on religious subject matters, as well as other
topics, to participating students.
                                                 7
              Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 8 of 18




                 schools or privately funded students and [they] are not eligible for Dual
                 Enrollment." Id. at 9.
      21. In other emails proffered by Plaintiffs, the DEP coordinator and other Agency of
          Education representatives clarified that it is the requirement that a student's high
          school education be "publicly funded" that may preclude eligibility:
              a. In an August 2013 email to RMHS' s then principal, the General Counsel of
                 the Agency of Education noted that the DEP "limits dual enrollment
                 funding to students in approved independent[] [schools] who are publicly
                 funded ... which unfortunately leaves Rice out." Id. at 2.
              b. In a July 2018 email, the DEP coordinator explained that the DEP is
                 "available to students for which the district is responsible" and "[i]t is not
                 the district's responsibility to educate students attending private schools,
                 whether religious or nonsectarian." Id. at 6.
      22. Plaintiffs complain that Defendant has done nothing to lessen the confusion
          surrounding the eligibility ofRMHS and similarly situated religious high schools
          to receive public funding under the Town Tuition Program and Chittenden Town.
          The court agrees that there is unnecessary confusion and that, in the course of this
          litigation, Defendant has clarified his position and has affirmatively acknowledged
          that neither Plaintiffs nor RMHS are categorically prohibited from participation in
          the DEP. Defendant's clarification does not appear to have been conveyed to local
          school districts, as indicated by the GISUSD's reference to RMHS's religious
          character in denying A.H.' s tuition funding request.
IV.      Conclusions of Law and Analysis.
         A.      Standard of Review.
         In adjudicating a motion to dismiss, the co_urt "is required to accept as true the
facts alleged in the complaint" and "consider those facts in the light most favorable to the
plaintiffl.]" Galper v. JP Morgan Chase Bank, NA., 802 F.3d 437,443 (2d Cir. 2015). In
contrast, the standard for a preliminary injunction is considerably more exacting because
"[a] preliminary injunction is an extraordinary remedy never awarded as of right." Winter
v. Nat. Res. Def Council, Inc., 555 U.S. 7, 24 (2008).
         To establish entitlement to a preliminary injunction, the moving party must
"generally show a likelihood of success on the merits, a likelihood of irreparable harm in
the absence of preliminary relief, that the balance of equities tips in the party's favor, and
that an injunction is in the public interest." A.CL. U v. Clapper, 804 F.3d 617, 622 (2d
Cir. 2015). Although in some cases a "sufficiently serious question[] going to the merits

                                                  8
            Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 9 of 18




of [a] claim" may substitute for a demonstrated likelihood of success on the merits, a
plaintiff cannot rely on the more lenient "serious questions" standard where he seeks to
"challenge governmental action taken in the public interest pursuant to a statutory or
regulatory scheme." Otoe-Missouria Tribe of Indians v. N.Y State Dep't of Fin. Servs.,
769 F.3d 105, 110 (2d Cir. 2014) (internal quotation marks and citation omitted).
       "In deciding a motion for preliminary injunction, a court may consider the entire
record including affidavits and other hearsay evidence." Park Irmat Drug Corp. v.
Optumrx, Inc., 152 F. Supp. 3d 127, 132 (S.D.N.Y. 2016) (internal quotation marks and
citation omitted). The court need not accept as true the factual allegations set forth in the
moving party's complaint if they are not supported by reliable, admissible evidence. See
Cacchillo v. Insmed, Inc., 638 FJd 401, 404 (2d Cir. 2011) ("[T]o establish standing for
a preliminary injunction, a plaintiff cannot rest on such mere allegations[] as would be
appropriate at the pleading stage but must set forth by affidavit or other evidence specific
facts, which ... will be taken to be true.") (internal quotation marks and alterations
omitted). 3 Accordingly, while Plaintiffs were not required to offer evidence in support of
their religious discrimination allegations at the pleading stage, they cannot escape that
burden in seeking a preliminary injunction.
       B.      Whether the Injunction Requested is Mandatory or Prohibitory and
               Whether It Would Afford Plaintiffs Complete Relief.
       As a threshold issue, the court considers whether the requested injunction is a
mandatory one that would alter the status quo or a prohibitory one that would preserve
the status quo until a trial on the merits. In tandem with this inquiry, the court considers
whether the requested injunction would afford the moving party all the relief sought,
thereby rendering a trial meaningless. As the Second Circuit has explained, in such
circumstances, an even higher burden of proof may be required:


3
  See also Lotz v. Elderkin, 2013 WL 5963117, at *4 (D. Conn. Nov. 7, 2013) (denying
preliminary injunction based on a finding that the evidence in the record did not "clearly
support" plaintiffs claims); Lewis v. Johnston, 2010 WL 1268024, at *2 (N.D.N.Y. April 1,
2010) ("Plaintiffs allegations, standing alone, are not sufficient to entitle him to preliminary
injunctive relief.").
                                                 9
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 10 of 18




      [W]e have required the movant to meet a higher standard where: (i) an
      injunction will alter, rather than maintain, the status quo, or (ii) an
      injunction will provide the movant with substantially all the relief sought
      and that relief cannot be undone even if the defendant prevails at a trial on
      the merits.
                                         ***
      The typical preliminary injunction is prohibitory and generally seeks only
      to maintain the status quo pending a trial on the merits. A mandatory
      injunction, in contrast, is said to alter the status quo by commanding some
      positive act .... [T]his distinction is important because we have held that a
      mandatory injunction should issue only upon a clear showing that the
      moving party is entitled to the relief requested, or where extreme or very
      serious damage will result from a denial of preliminary relief. The clear or
      substantial showing requirement-the variation in language does not reflect
      a variation in meaning-thus alters the traditional formula by requiring that
      the movant demonstrate a greater likelihood of success.
                                         ***
      A heightened standard has also been applied where an injunction-whether
      or not mandatory-will provide the movant with substantially all the relief
      that is sought. ... If the use of a heightened standard is to be justified, the
      term "all the relief to which a plaintiff may be entitled" must be
      supplemented by a further requirement that the effect of the order, once
      complied with, cannot be undone. A heightened standard can thus be
      justified when the issuance of an injunction will render a trial on the merits
      largely or partly meaningless[.]
Tom Doherty Assocs., Inc. v. Saban Entm 't, Inc., 60 F.3d 27, 33-35 (2d Cir. 1995)
(internal quotation marks and citations omitted).
      In this case, although Plaintiffs frame their request as one to prevent Defendant
from acting, Defendant has threatened no action against them. Instead, Plaintiffs seek to
force Defendant on behalf of the State of Vermont to allow A.H. and RMHS to
participate in the DEP notwithstanding Plaintiffs' inability to satisfy two components of
the DEP' s religion-neutral criteria. First, that RMHS submit a timely application as an
approved independent school with at least one "publicly funded" student. And second,
that A.H. establish that her education at RMHS is publicly funded.
       Because the relief Plaintiffs seek will alter the status quo prior to trial and will
force Defendant to do something he is not otherwise required to do, the injunction they

                                               10
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 11 of 18




seek is mandatory in nature. See Bethel Ministries, Inc. v. Salmon, 2020 WL 292055, at
*4 (D. Md. Jan. 21, 2020) (finding that the requested preliminary injunction enjoining
enforcement of nondiscrimination requirement to permit plaintiff school to re-enroll in
state program would alter the status quo and was thus mandatory). The requested
injunction would also provide Plaintiffs with all the relief they seek at trial. In such
circumstances, Plaintiffs must demonstrate "a clear or substantial likelihood of success on
the merits" in addition to meeting the other requirements for preliminary injunctive relief.
NY ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638,650 (2d Cir. 2015) (internal
quotation marks and citation omitted).
       C.     Whether Plaintiffs Unduly Delayed in Requesting Injunctive Relief.
       Plaintiffs assert that the summer 2020 academic term is A.H. 's final opportunity to
take a publicly funded college course before applying to college herself this fall.
Correspondingly, RMHS contends it will suffer irreparable harm absent an injunction
because its inability to participate in the DEP hinders its prospects of recruiting students
as families are making enrollment decisions for the 2020-21 school year. In response to
these time-sensitive concerns, Defendant contends that Plaintiffs' claims of irreparable
harm are belied by Plaintiffs' three-month delay in seeking injunctive relief on A.H's
behalf and RMHS's almost six-year delay in filing suit to challenge the DEP Eligibility
Requirements.
       Injunctive relief may be unavailable where a plaintiff delays in seeking relief
because "'[t]he failure to act sooner undercuts the sense of urgency that ordinarily
accompanies a motion for preliminary relief and suggests that there is, in fact, no
irreparable injury[.]'" Park W Radiology v. CareCore Nat'l LLC, 240 F.R.D. 109, 112
(S.D.N.Y. 2007) (quoting Tough Traveler, Ltd. v. Outbound Prods., 60 F.3d 964, 968 (2d
Cir. 1995)). A court may also consider whether the "circumstances suggest that the
emergency is self-created." Batista v. Countrywide Home Loans, Inc., 2015 WL
4022080, at *2 (D.N.J. June 29, 2015).
       Although Plaintiffs could have challenged the DEP more promptly, their delay is
neither so extensive nor so unreasonable as to foreclose the possibility of preliminary

                                               11
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 12 of 18




injunctive relief. Had RMHS submitted a timely application to participate in the DEP for
the 2019-20 academic year, its application would have been denied unless and until it
could establish that it received public funding from a Vermont school district for a
student who wished to participate in the DEP. RMHS has no ability to compel a local
high school district to publicly fund a student's education, and thus its failure to submit a
timely application is not a self-created hardship or emergency because had it done so, its
request would have been futile.
       Against this backdrop, the court declines Defendant's request to deny Plaintiffs'
motion for a preliminary injunction on the ground that it is the product of undue delay. In
deciding whether Plaintiffs have established irreparable harm, the court nonetheless must
consider whether Plaintiffs' own choices, beyond those pertaining to the exercise of
religion, give rise to A.H.'s inability to participate in the DEP.
       D.     Whether Plaintiffs Have Established Irreparable Harm.
       Irreparable harm is "the single most important prerequisite for the issuance of a
preliminary injunction[.]" Bell & Howell: Mamiya Co. v. Mase! Supply Co., 719 F.2d 42,
45 (2d Cir. 1983) (internal quotation marks omitted); see also Citigroup Glob. Mkts., Inc.
v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 37 n.6 (2d Cir. 2010)
(noting that "Winter reiterates the majority position of the circuits, including [the Second
Circuit], that a showing of irreparable harm is fundamental to any grant of injunctive
relief'). To demonstrate irreparable harm, the moving party must establish an injury that
is not remote or speculative but "certain and imminent harm for which a monetary award
does not adequately compensate." Wisdom Imp. Sales Co. v. Labatt Brewing Co., 339
F.3d 101, 113 (2d Cir. 2003). There is thus a "general proposition that irreparable harm
exists only where there is a threatened imminent loss that will be very difficult to
quantify at trial." Tom Doherty Assocs., Inc., 60 F.3d at 38.
       Here, if Plaintiffs prevail on their claims, they are unlikely to recover an award of
monetary damages because the State of Vermont's sovereign immunity may bar recovery
in federal court under the Eleventh Amendment. See Lee v. Dep 't of Children &
Families, 939 F. Supp. 2d 160, 165-66 (D. Conn. 2013) ("For suits against individuals in

                                              12
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 13 of 18




their official capacities, the applicability of the Eleventh Amendment bar depends on the
form of relief sought. Money damages cannot be recovered from state officers sued in
their official capacities.") (citing Will v. Mich. Dep't a/State Police, 491 U.S. 58, 71
( 1989)). Injunctive relief is thus likely to be the only means of redressing the injuries
Plaintiffs allege they have incurred and will continue to suffer.
       As for whether harm is imminent, if Plaintiffs prove their claim of religious
discrimination, "[t]he loss of First Amendment freedoms, for even minimal periods of
time, unquestionably constitutes irreparable injury[,]" Elrod v. Burns, 427 U.S. 347, 373
(1976), and "denial of [a] plaintiffs right to the free exercise of his religious beliefs is a
harm that cannot be adequately compensated monetarily." Jolly v. Coughlin, 76 F.3d 468,
482 (2d Cir. 1996). However, "[e]ven when a complaint alleges First Amendment
injuries, ... irreparable harm is not presumed and must still be shown." Doninger v.
Niehoff, 527 F.3d 41, 47 (2d Cir. 2008). This same standard applies to Plaintiffs' equal
protection claim, requiring that the constitutional deprivation must be "convincingly
shown[,]" not merely asserted. Donohue v. Mangano, 886 F. Supp. 2d 126, 150
(E.D.N.Y. 2012) (citing Turley v. Giuliani, 86 F. Supp. 2d 291,295 (S.D.N.Y. 2000)).
       Plaintiffs' ability to establish irreparable harm turns on whether they can
demonstrate that Defendant has impaired the free exercise of religion by imposing
burdens on RMHS and its students that are not imposed on similarly situated secular high
schools and their students. In requesting a preliminary injunction, Plaintiffs offer no
evidence in support of two aspects of their claims: a facial challenge to the DEP and a
challenge to the DEP's legislative intent.
       The DEP's plain text does not impose classifications or disparate treatment based
on religion. Indeed, the statutory scheme does not even mention religion. Although
Plaintiffs argue that the DEP Eligibility Requirements place students in different
"buckets," (Doc. 84 at 20: 19), they point to nothing that renders the sorting process
dependent on the exercise of religion. To the contrary, a home study student receiving a
religious education from his or her parents may take religious education classes at a
postsecondary institution with a religious affiliation provided the home study student can

                                               13
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 14 of 18




satisfy the DEP Eligibility Requirements. A publicly funded high school student at an
approved independent school with a religious affiliation may do the same. The "buckets"
Plaintiffs cite therefore have nothing to do with religion. The DEP is thus facially neutral
with regard to religion.
       Plaintiffs likewise proffer no evidence that in enacting the DEP, the Vermont
Legislature was motivated by a discriminatory intent. They point to no legislative history
or statutory objectives that manifest in any way a desire or intent to penalize the exercise
of religion. Instead, the statutory objectives of the DEP as part of the Flexible Pathways
Initiative are to encourage innovation in secondary education by school districts, promote
student preparedness for postsecondary education, and increase the rates of high school
completion and postsecondary enrollment in Vermont. See 16 V.S.A. § 941.
       Plaintiffs are left with an as-applied challenge which requires them to establish
that the DEP Eligibility Requirements, as applied, impose unconstitutional burdens on the
religious exercise of high schools and their students. See Field Day, LLC v. Cty. of
Suffolk, 463 F.3d 167, 174 (2d Cir. 2006) ("An 'as-applied challenge[]' ... requires an
analysis of the facts of a particular case to determine whether the application of a statute,
even one constitutional on its face, deprived the individual to whom it was applied of a
protected right."). In their Amended Complaint, Plaintiffs assert that only religious high
schools and their students are deprived of DEP participation. Rather than provide
statistical evidence in support of this claim, Plaintiffs rely on a handful of emails to show
that, at times, a DEP coordinator has provided confusing and even incorrect guidance
regarding the DEP Eligibility Requirements. Plaintiffs do not, however, rebut
Defendant's contrary evidence that on numerous occasions, local school districts in
Vermont have "publicly funded" a high school education at an approved independent
school with an apparent religious affiliation.
       Even if Plaintiffs could establish that the application of the DEP has "effects" on
religious exercise, they cannot further establish that it is Defendant that has deprived
A.H. of a "publicly funded" education at RMHS. Instead, it is undisputed that the
GISUSD made this determination and Plaintiffs chose not to appeal it.

                                              14
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 15 of 18




       While Plaintiffs raise a legitimate complaint regarding the confusion surrounding
the intersection of Chittenden Town and the Town Tuition Program, to which Defendant
has at times contributed, it remains true that the GISUSD could publicly fund A.H.'s
education at RMHS, rendering A.H. and RMHS eligible to participate in the DEP. It is
thus up to Plaintiffs to convince their respective local school districts that the "narrow
ruling" of Chittenden Town requires only "restrictions that prevent[] the use of public
money to fund religious education" without categorically precluding GISUSD from
publicly funding A.H. 's education at RMHS. Taylor, 2017 VT 92, at 123, 178 A.3d at
320, 205 Vt. at 597.
       Because qualified independent religious schools are not categorically excluded
from the DEP and face no additional burdens not imposed on secular approved
independent schools, the DEP Eligibility Requirements are neutral as applied to religion.
Plaintiffs have therefore not demonstrated a violation of their constitutional rights giving
rise to irreparable harm. In the absence of a constitutional violation, Plaintiffs are left
with a claim that A.H. will be unable to pursue a college course for which she is
academically qualified because her local school district refuses to publicly fund her
RMHS tuition. This is unfortunate and certainly no fault of the Hester Plaintiffs, but it is
not irreparable harm inflicted by Defendant.
       E.     Whether Plaintiffs Can Establish a Likelihood of Success.
       Even if Plaintiffs could satisfy the irreparable harm requirement, they have not
made a clear showing of a likelihood of success on the merits. "The Free Exercise Clause
of the First Amendment, applied against the states by incorporation into the Fourteenth
Amendment, provides that 'Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof."' Cent. Rabbinical Cong. of US. & Can.
v. NYC Dep't ofHealth & Mental Hygiene, 763 F.3d 183, 193 (2d Cir. 2014) (internal
citation omitted) (quoting U.S. Const. amend. I). It "protects religious observers against
unequal treatment and subjects to the strictest scrutiny laws that target the religious for
special disabilities based on their religious status." Trinity Lutheran Church of Columbia,
Inc. v. Comer (Trinity Lutheran), 137 S. Ct. 2012, 2019 (2017) (alteration, internal

                                               15
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 16 of 18




quotation marks, and citation omitted). "Applying that basic principle, [the Supreme
Court] has repeatedly confirmed that denying a generally available benefit solely on
account of religious identity imposes a penalty on the free exercise of religion that can be
justified only by a state interest of the highest order." Id. (internal quotation marks and
citation omitted).
       If the DEP Eligibility Requirements are "neutral and of general applicability[,]"
they "need not be justified by a compelling governmental interest even if the[y] ha[ve]
the incidental effect of burdening a particular religious practice." Church of the Lukumi
Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531 (1993). 4 Without religious
discrimination, Plaintiffs must demonstrate that the DEP cannot "be said to advance a
legitimate government interest, even if ... [it] seems unwise or works to the disadvantage
of a particular group, or if the rationale for it seems tenuous." Romer v. Evans, 517 U.S.
620, 632 (1996). Plaintiffs do not try to sustain this burden, perhaps in recognition that
the DEP advances several legitimate governmental interests in a rational manner.
       Because Plaintiffs have not proffered evidence to "show the absence of a neutral,
secular basis for the lines [the] government has drawn" between students who depend on
public funding for their education and those who do not, Gillette v. United States, 401
U.S. 437, 452 (1971), they have not met the high bar of demonstrating a clear or
substantial likelihood of success on their constitutional claims to merit injunctive relief.
See Doninger, 527 F.3d at 43 (affirming district court's denial of motion for preliminary
injunction where movant "failed to show a sufficient likelihood of success on the merits"
of First and Fourteenth Amendment claims); Charette v. Town of Oyster Bay, 94 F. Supp.
2d 357, 370 (E.D.N.Y.), aff'd, 2 F. App'x 112, 114 (2d Cir. 2001) (denying motion for




4
  See also Trinity Lutheran, 137 S. Ct. at 2020 ("In recent years, when this Court has rejected
free exercise challenges, the laws in question have been neutral and generally applicable without
regard to religion."); Johnson v. Robison, 415 U.S. 361,375 n.14 (1974) (finding that where a
law "does not violate appellee's right of free exercise ofreligion," the court had "no occasion to
apply to the challenged classification a standard of scrutiny stricter than the traditional rational-
basis test").
                                                 16
            Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 17 of 18




preliminary injunction based on plaintiffs failure to show a likelihood of success on the
merits even assuming he could demonstrate irreparable injury).
       F.      Whether the Balance of Hardships and the Public Interest Favor
               Injunctive Relief.
       "Where the [g]overnment is the opposing party, the final two factors in the
[preliminary injunction] analysis-the balance of the equities and the public interest-
merge[,]" Coronel v. Decker, -- F. Supp. 3d --, 2020 WL 1487274, at *7 (S.D.N.Y. Mar.
27, 2020) (citation omitted). For this reason, a plaintiff "seek[ing] to enjoin the activity of
a government agency ... must contend with the well-established rule that the
[g]ovemment has traditionally been granted the widest latitude in the dispatch of its own
internal affairs[.]" Rizzo v. Goode, 423 U.S. 362, 378-79 (1976) (internal quotation marks
and citation omitted).
       In the case at bar, Plaintiffs' private interests are not negligible. The Hester
Plaintiffs seek to have A.H. participate in a program that will further her education and
provide her with an opportunity that is not otherwise financially within reach. RMHS has
an interest in attracting high caliber students and could do so more effectively if it could
advertise its participation in the DEP. While weighty, these interests are nonetheless
insufficient to warrant interference with facially neutral, non-discriminatorily motivated,
and neutral as-applied legislation.
       The court must also tread with caution when asked to command a state official to
perform his duties in a manner contrary to applicable law. As the United States Supreme
Court has observed:
       We decline the invitation to slight the preconditions for equitable relief; for
       as we have held, recognition of the need for a proper balance between state
       and federal authority counsels restraint in the issuance of injunctions
       against state officers engaged in the administration of the states' ... laws in
       the absence of irreparable injury which is both great and immediate .... In
       exercising their equitable powers federal courts must recognize "[t]he
       special delicacy of the adjustment to be preserved between federal equitable
       power and State administration of its own law."
City of Los Angeles v. Lyons, 461 U.S. 95, 112 (1983) (alteration in original) (first
citation omitted) (quoting Stefanelli v. Minard, 342 U.S. 117, 120 (1951)).
                                              17
         Case 2:19-cv-00015-cr Document 85 Filed 05/29/20 Page 18 of 18




       Weighing the competing interests, the court cannot find that either the balance of
hardships or the public interest supports granting injunctive relief. Because Plaintiffs
have failed to satisfy the exacting requirements for a preliminary injunction, their motion
must be DENIED. See Trump v. Deutsche Bank AG, 943 F.3d 627, 675-76 (2d Cir. 2019)
(affirming denial of preliminary injunction subject to limited remand where plaintiffs
demonstrated irreparable harm but failed to show a likelihood of success on statutory and
constitutional claims, "the balance of hardships [did] not tip decidedly in favor of [the
movants], and the public interest favor[ed] denial"); see also Stagg P.C. v. US. Dep't of
State, 158 F. Supp. 3d 203, 209 (S.D.N.Y. 2016) (noting that "[p]laintiffhas the burden
of demonstrating each of the four prerequisites for the granting of a preliminary
injunction" and denying preliminary injunction unsupported by the balance of equities
and public interest).
                                      CONCLUSION
       For the foregoing reasons, Plaintiffs' motion for a preliminary injunction enjoining
Defendant from enforcing the DEP Eligibility Requirements against RMHS and A.H. and
affirmatively requiring him to allow A.H. to participate in the DEP for the summer 2020
academic term (Doc. 74) is DENIED.
SO ORDERED.
       Dated at Burlington, in the District of Vermont, this J 'I ~ay of May, 2020.




                                           United States District Court




                                             18
